Citation Nr: 1106431	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-00 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for coronary artery disease, 
previously claimed as cardiac arrhythmia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1954 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2008, the Veteran testified at 
a personal hearing before the undersigned Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.  The Board, 
in pertinent part, reopened the issue on appeal and remanded the 
matter for additional development in October 2009.  The requested 
development has been completed.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Coronary artery disease is presumed to have been incurred in 
service as a result of herbicide exposure during service in the 
Republic of Vietnam.


CONCLUSION OF LAW

The criteria for presumptive service connection for coronary 
artery disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(effective before and after August 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran by 
correspondence dated in January 2007.  That letter notified him 
of VA's responsibilities in obtaining information to assist in 
completing his claim and identified his duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant to 
the matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).  

VA regulations provide that certain disorders, including ischemic 
heart disease, associated with herbicide agent exposure in 
service may be presumed service connected.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(effective before and after August 31, 2010).  Veterans diagnosed 
with an enumerated disease who, during active service, served in 
the Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307.  Ischemic 
heart disease associated with herbicide agent exposure in service 
for VA presumptive service connection purposes is defined as 
including myocardial infarction, atherosclerotic cardiovascular 
disease, coronary artery disease, coronary spasm, and coronary 
bypass surgery, but not hypertension or peripheral manifestations 
of arteriosclerosis such as peripheral vascular disease or 
stroke.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007) ("The existence of presumptive service 
connection for a condition based on exposure to Agent Orange 
presupposes that it is possible for medical evidence to prove 
such a link before the National Academy of Sciences recognizes a 
positive association.").  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that when a 
claimed disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in- service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

Based upon the evidence of record, the Board finds that the 
Veteran's coronary artery disease is presumed to have been 
incurred in service as a result of herbicide exposure during 
service in the Republic of Vietnam.  Records show the Veteran 
served on land in Vietnam with Marine Aircraft Group 36 and that 
he was awarded the Combat Action Ribbon.  It is presumed that he 
was exposed to herbicide agents during that service.  The medical 
evidence of record includes diagnoses of coronary artery disease.  
Records also show the Veteran reported he had been informed that 
he had an irregular heart beat during active service, but that he 
had no apparent heart problems prior to 2006 when he experienced 
a myocardial infarction.  It was the opinion of a November 2009 
VA examiner that the Veteran's ischemic heart disease was not 
manifest during active service, but that it developed over the 
years after his retirement in 1985.  The Board finds that the 
medical evidence demonstrates the Veteran has ischemic heart 
disease and coronary artery disease and that there is no 
indication that he was not exposed to herbicide agents or that 
his heart disease was otherwise incurred.  Therefore, entitlement 
to presumptive service connection for coronary artery disease is 
warranted.


ORDER

Entitlement to service connection for coronary artery disease is 
granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


